                                             Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 1 of 15




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       TONETTE L. VAZQUEZ,                              Case No. 18-cv-07012-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         DISMISS IN PART SECOND
                                   9
                                                                                            AMENDED COMPLAINT
                                  10       CHAD WOLF,
                                                                                            Re: Dkt. No. 91
                                                        Defendant.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Tonette Vazquez brings this action asserting claims including discrimination,

                                  14   harassment, and retaliation related to her work as a former Transportation Security Officer

                                  15   (“TSO”) for the Transportation Security Administration (“TSA”). Defendant Chad Wolf, Acting

                                  16   Secretary of Homeland Security (the “Secretary”), moves to dismiss Vazquez’s retaliation and

                                  17   hostile work environment claims—but not her claims for discrimination based on sex and race—

                                  18   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The Court finds the matter suitable

                                  19   for resolution without oral argument and VACATES the hearing previously set for June 19, 2020.

                                  20   For the reasons discussed below, the Secretary’s motion is DENIED.1

                                  21   II.      BACKGROUND
                                  22            A.    Procedural History and Previous Order
                                  23            Vazquez initially filed this action pro se. The case was assigned to the Honorable

                                  24   Elizabeth Laporte. The Secretary moved to dismiss, and the Court dismissed Vazquez’s claim

                                  25   under the Rehabilitation Act (and, to the extend her complaint could be construed asserting one,

                                  26
                                  27   1
                                        The parties have consented to the undersigned magistrate judge presiding over the case for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                  28
                                           Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 2 of 15




                                   1   her claim under the Fair Labor Standards Act) with prejudice. Order on Mot. to Dismiss (“1st

                                   2   MTD Order,” dkt. 53) at 11–12. The Court dismissed Vazquez’s remaining claims with leave to

                                   3   amend for failure to include sufficient factual allegations to state a plausible claim on which relief

                                   4   could be granted. Id. at 12. Vazquez filed her first amended complaint (dkt. 55), the Secretary

                                   5   filed an answer (dkt. 56), and the Court referred Vazquez to the Federal Pro Bono Project for

                                   6   appointment of counsel (dkt. 59). After Judge Laporte retired from the Court, the case was

                                   7   reassigned to the undersigned magistrate judge in October of 2019. Dkt. 60.2 Vazquez’s counsel

                                   8   was appointed on December 3, 2019. Dkt. 65. By stipulation of the parties, Vazquez filed her

                                   9   operative second amended complaint (“SAC,” dkt. 87) on March 16, 2020, and the Secretary now

                                  10   moves to dismiss Vazquez’s claims for retaliation and for a hostile work environment. See

                                  11   generally Mot. (dkt. 91).

                                  12           B.    Factual Allegations of the Second Amended Complaint
Northern District of California
 United States District Court




                                  13           Because a plaintiff’s factual allegations are generally taken as true on a motion under Rule

                                  14   12(b)(6), this section summarizes the allegations of Vazquez’s second amended complaint as if

                                  15   true. Nothing in this order should be construed as resolving any issue of fact that might be

                                  16   disputed at a later stage of the case.

                                  17           Vazquez “is an African American Latina mother.” SAC ¶ 8. She began working as a TSO

                                  18   in September of 2012, screening air travelers and their luggage, and she received very positive

                                  19   performance reviews throughout her tenure with TSA. Id. ¶¶ 11–14. She initially felt respected

                                  20   by her colleagues and supervisors, but “felt a drastic change in the workplace environment” after

                                  21   she told a human resources specialist in March of 2013 that she was pregnant, with a due date in

                                  22   November of that year. Id. ¶ 15.

                                  23           After being diagnosed with gestational diabetes in the second trimester of her pregnancy,

                                  24   Vazquez requested a transfer to TSA’s “Oakport” office, which handled administrative matters

                                  25   including human resources and training, so that she would have easier access to running water to

                                  26
                                  27   2
                                        The case was later briefly assigned to the Honorable Alex Tse, but reassigned again to the
                                       undersigned after Judge Tse recused. See dkts. 70, 72, 75.
                                  28
                                                                                         2
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 3 of 15




                                   1   wash her hands after handling needles. Id. ¶ 17. Other TSA employees who are not members of

                                   2   the same protected class as Vazquez had been permitted to transfer to Oakport for medical reasons

                                   3   during their pregnancies, including an Asian TSA employee. Id. ¶¶ 17–18. A human resources

                                   4   specialist initially denied Vazquez’s request to transfer on the basis that “gestational diabetes was

                                   5   not an illness.” Id. ¶ 17. Other African American employees’ requests to transfer to Oakport were

                                   6   also denied. Id. ¶ 18. Vazquez was later allowed to transfer to Oakport only four days before she

                                   7   began maternity leave. Id. ¶ 19.

                                   8           While Vazquez was pregnant, another TSO made disparaging comments about her weight.

                                   9   Id. ¶ 43.

                                  10           TSA approved Vazquez’s request to take maternity leave from November 11, 2013 to

                                  11   February 9, 2014, id. ¶ 16, and Vazquez requested that a private room with a sink be available for

                                  12   her to express breast milk when she returned, id. ¶ 20. A human resources specialist initially
Northern District of California
 United States District Court




                                  13   denied Vazquez’s request for a room other than a restroom, despite the statutory requirement that

                                  14   such a room be made available. Id. ¶ 21. During follow up discussions while Vazquez was on

                                  15   maternity leave, she was told that a room would be available for her. Id. ¶ 23.

                                  16           When Vazquez returned from maternity leave in February of 2014, she was temporarily

                                  17   assigned to Oakport for training, and initially required to use “a small corner of a male

                                  18   supervisor’s cluttered desk to express milk.” Id. ¶ 25. When she later returned to work in the

                                  19   airport terminal, she was moved back and forth between a supervisor’s office and a computer

                                  20   control room for her breaks to express milk. Id. ¶¶ 26, 30–31. Vazquez was subjected to frequent

                                  21   interruptions by other employees when expressing milk in the supervisor’s office, and the

                                  22   computer control room—which she shared with another African American TSO who was

                                  23   nursing—was unsanitary. Id. ¶¶ 28–31, 32. When Vazquez complained, a supervisor called her a

                                  24   “janitor” and told her that it was her responsibility to clean the computer control room. Id. ¶ 33.

                                  25   According to Vazquez, none of the locations made available to her complied with a TSA

                                  26   handbook’s requirement “that ‘[e]mployees will be provided a place, other than a bathroom, that is

                                  27   shielded from view and free from intrusion from coworkers and the public which may be used to

                                  28   express breast milk.’” Id. ¶ 34 (quoting the handbook) (alteration and emphasis in SAC).
                                                                                         3
                                             Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 4 of 15




                                   1   “[S]imilarly situated lactating female employees not of Ms. Vazquez’s race and/or national origin

                                   2   were provided private rooms without interruptions to express breastmilk.” Id. ¶ 77.

                                   3            Supervisors refused to provide Vazquez with the passcode to the computer control room,

                                   4   requiring her to ask a supervisor to open the door each time she needed to express milk, even

                                   5   though similarly situated male employees, including TSO Steve Paleo, were given the passcode

                                   6   and could enter the room without requesting permission. Id. ¶¶ 35–36. The length of Vazquez’s

                                   7   breaks was strictly enforced, while other similarly situated employees outside of her protected

                                   8   classes, including Paleo, were allowed to take extended breaks without special permission. Id.

                                   9   ¶¶ 27–39. Paleo once told Vazquez “that she was ‘a disgrace to the Mexican people.’” Id. ¶ 44.

                                  10   Other employees rifled through Vazquez’s belongings in the breakroom and in the computer

                                  11   control room, and at times placed her breastmilk equipment in plain view or took and hid her

                                  12   lunch. Id. ¶¶ 40–41. A supervisor, Domingo Sanchez, treated Vazquez in a disrespectful manner
Northern District of California
 United States District Court




                                  13   that he did not use for non-black and non-parenting TSOs, including frequently “instruct[ing] Ms.

                                  14   Vazquez to come to him by pointing to the ground as he were communicating with a dog.” Id.

                                  15   ¶ 42. At one point in April of 2014, a “Lead TSO” yelled at Vazquez to return to work at the

                                  16   beginning of her break, and refused to allow her to express breastmilk. Id. ¶ 45.

                                  17            In June of 2014, supervisors called a meeting with Vazquez, denied her request for union

                                  18   representation, falsely accused her of taking extended breaks, and required her to set a schedule

                                  19   for expressing milk. Id. ¶ 46. Vazquez reported the hostile meeting to a manager, Michael

                                  20   Simmons, “who smirked and told her that he was the one who gave the supervisors permission to

                                  21   call the meeting.” Id. Simmons told Vazquez “that she ‘was not a part of the agency’s family,’

                                  22   that she was ‘on the outside looking in,’ and ‘no matter what, the supervisors are always correct.’”

                                  23   Id. ¶ 47. In what Vazquez characterizes as a racially charged remark, Simmons yelled at her that

                                  24   she was not going to lose her job because “‘not even Obama can take your job away from you!’”

                                  25   Id.

                                  26            Vazquez sent an email about her mistreatment to a human resources officer and on June

                                  27   30, 2014 initiated the EEO complaint process. Id. ¶¶ 48–49. She asserts that harassment and

                                  28   bullying only increased after she did so. Id. ¶¶ 50–51.
                                                                                        4
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 5 of 15




                                   1          On July 3, 2014, a coworker yelled at Vazquez for taking an oversized container of liquid

                                   2   out of a passenger’s bag, even though a supervisor later confirmed that Vazquez was correct to do

                                   3   so. Id. ¶ 52. Other employees outside of her protected class were not berated for removing

                                   4   oversized liquids. Id. Vazquez requested transfer to a different terminal to avoid the hostile

                                   5   environment, and complained to a manager, but TSA took no action. Id. ¶¶ 53–55.

                                   6          When Vazquez later complained about the lack of privacy for expressing milk in the

                                   7   computer control room, a male supervisor, Khai Pham, became upset and yelled at Vazquez that

                                   8   TSA would not accommodate her. Id. ¶ 56. Later the same day, Pham instructed Vazquez to

                                   9   leave her post as a bag checker and pick up other TSOs’ trash, which he did not ask of other

                                  10   similarly situated employees outside of Vazquez’s protected classes. Id. ¶ 57. Supervisors only

                                  11   asked Vazquez and other African American employees to pick up trash. Id. ¶ 78.

                                  12          On July 18, 2014, Vazquez emailed lengthy complaints to TSA officials regarding Pham’s
Northern District of California
 United States District Court




                                  13   conduct and the lack of privacy in the computer control room, including how two supervisors

                                  14   moved her belongings and embarrassed her by placing her breastmilk equipment in plain view. Id.

                                  15   ¶ 58. Less than a week later, one of those supervisors refused to open the computer control room

                                  16   for Vazquez to allow her to express milk. Id. ¶ 59.

                                  17          On July 25, 2014, Vazquez alerted supervisor Khai Pham to another TSO’s violation of

                                  18   bag check procedures, beginning a chain of events that led to Vazquez’s hospitalization:

                                  19                  Khai Pham responded in a hostile manner, removed Ms. Vazquez as
                                                      an X-ray operator, and angrily instructed her to move to the bag
                                  20                  checker position. After doing so, Ms. Vazquez asked Khai Pham for
                                                      a restroom break and to speak to a manager, which Khai Pham
                                  21                  approved. As she began walking to Terminal One to speak with a
                                                      manager, however, Khai Pham obstructed her path and forced her to
                                  22                  fill out a witness statement report in the presence of two other TSO
                                                      Supervisors Domingo Sanchez and Jasmine Johnson. When Ms.
                                  23                  Vazquez was finally allowed to leave to speak with a manager, she
                                                      collapsed, suffered a stress-induced seizure, and was taken to a local
                                  24                  hospital via ambulance.
                                  25   Id. ¶ 60. Vazquez took medical leave to recover, and her doctor stated in a letter to TSA that she

                                  26   was completely disabled and unable to return to work until November 1, 2014. Id. ¶¶ 61–63.

                                  27          In late August of 2014, TSA personnel wrote Vazquez to ask that she provide written

                                  28   description of the July 25th incident and come to a TSA office to complete paperwork. Id. ¶ 65.
                                                                                        5
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 6 of 15




                                   1   Vazquez “timely replied via email, stating: ‘I am unable to provide this at this moment. This is

                                   2   to[o] stressful and affecting my health very badly.’” Id. ¶ 68 (alteration in original).

                                   3          TSA terminated Vazquez’s employment in a letter dated August 26, 2014 “based on her

                                   4   purported ‘failure to follow policies, disrespectful conduct toward multiple supervisors and failure

                                   5   to follow directions from [her] supervisor or other management officials,’” including failure to

                                   6   follow as supervisor’s orders on July 25, 2014, and failure to comply with the August 2014 emails

                                   7   asking her to provide a written statement and come to a TSA office. Id. ¶ 65. Vazquez asserts that

                                   8   those reasons were inaccurate and pretextual, and that her medical condition prevented her from

                                   9   complying with the August 2014 emails. Id. ¶¶ 66–69.

                                  10          Vazquez asserts four claims under Title VII of the Civil Rights Act of 1964:

                                  11   (1) discrimination based on race, color, and/or national origin, id. ¶¶ 70–80; (2) discrimination

                                  12   based on sex, including discrimination based on pregnancy and lactation, id ¶¶ 81–91;
Northern District of California
 United States District Court




                                  13   (3) retaliation, id. ¶¶ 92–98; and (4) hostile work environment based on color, race, national

                                  14   origin, sex, pregnancy, and/or lactation, id. ¶¶ 99–110. The Secretary’s present motion concerns

                                  15   only Vazquez’s retaliation and hostile work environment claims.

                                  16          C.    Parties’ Arguments
                                  17          The Secretary moves to dismiss Vazquez’s retaliation claim on the basis that she has not

                                  18   alleged facts plausibly supporting a causal connection between her protected activity and any

                                  19   adverse employment action. Mot. at 7–10. The Secretary moves to dismiss Vazquez’s hostile

                                  20   work environment claim for failure to allege conduct sufficiently severe or pervasive to meet the

                                  21   standard for such a claim. Id. at 10–15. The Secretary argues that those claims should be

                                  22   dismissed with prejudice because the Court previously dismissed them once, before Vazquez had

                                  23   counsel. Id. at 15–16.

                                  24          Vazquez contends that the Secretary has waived his right to challenge her pleading of the

                                  25   claims at issue, because he filed an answer to the same claims asserted in Vazquez’s pro se first

                                  26   amended complaint, before Vazquez was appointed pro bono counsel and filed her present

                                  27   complaint. Opp’n (dkt. 92) at 1–2, 5–6. Vazquez states that the second amended complaint was

                                  28   intended to correct errors in the first amended complaint such as mis-numbered paragraphs and
                                                                                          6
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 7 of 15




                                   1   out-of-order pages. Id. at 4. She cites several district court decisions holding that a defendant

                                   2   waived its right to bring a motion under 12(b)(6) by filing an answer to an earlier complaint

                                   3   asserting the same claims. Id. at 5–6. The Secretary responds that arguments of failure to state a

                                   4   claim are not waived by filing an answer, citing a Ninth Circuit decision holding that a contrary

                                   5   rule would be both inefficient and ineffective, given that Rule 12(c) specifically permits such

                                   6   arguments after an answer is filed. See Reply (dkt. 94) at 2–4 (citing In re Apple iPhone Antitrust

                                   7   Litig., 846 F.3d 313, 317–19 (9th Cir. 2017), aff’d sub nom. Apple Inc. v. Pepper, 139 S. Ct. 1514

                                   8   (2019)). The Secretary asserts that his decision to file a motion to dismiss Vazquez’s second

                                   9   amended complaint after answering her first amended complaint was motivated in part by the

                                  10   more lenient pleading standard for a pro se plaintiff no longer applying after Vazquez was

                                  11   appointed counsel. Id. at 3–4.

                                  12          Vazquez also argues that the Court should credit her allegations that the Secretary took
Northern District of California
 United States District Court




                                  13   adverse action against her because of her protected activity, and that temporal proximity—and

                                  14   particularly what she considers a pattern of adverse action occurring after protected activity—

                                  15   plausibly support that conclusion. Opp’n at 7–11. Vazquez contends that one of the cases on

                                  16   which the Secretary relies is distinguishable both on its facts and in that it was decided on

                                  17   summary judgment, not a motion to dismiss. Id. at 11–12 (discussing Grosz v. Boeing Co., 455 F.

                                  18   Supp. 2d 1033 (C.D. Cal. 2006)).

                                  19          Vazquez argues that she has sufficiently alleged a hostile work environment based on

                                  20   pervasive harassment, including but not limited to daily indignities related to her and another

                                  21   African American employee being assigned an “unsanitary computer control room to express their

                                  22   breastmilk,” and only African American employees being instructed to pick up other employees’

                                  23   trash, with her mistreatment ultimately leading to a seizure requiring absence from work. Id. at

                                  24   11–17. As with the retaliation claim, Vazquez argues that the Secretary inappropriately relies on

                                  25   cases decided on summary judgment or after trial, which are also distinguishable on their facts in

                                  26   that they “largely involve[d] isolated incidents of conduct.” Id. at 17–18.

                                  27          The Secretary argues in his reply that the retaliation and hostile work environment claims

                                  28   should be dismissed because Vazquez has not added new allegations beyond those held
                                                                                         7
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 8 of 15




                                   1   insufficient in her original complaint. Reply at 5–6, 9. The Secretary contends that temporal

                                   2   proximity alone is not sufficient to support an inference of retaliation, and that some the cases on

                                   3   which Vazquez relies applied a more lenient pleading standard to complaints filed pro se. Id. at 6–

                                   4   9. The Secretary argues that Vazquez’s opposition brief exaggerates her allegations of a hostile

                                   5   work environment (for example, according to the Secretary, Vazquez’s allegation that she was

                                   6   required to express milk at a supervisor’s desk describes a temporary arrangement that was soon

                                   7   changed), that she alleges only discrete acts rather than pervasive conduct, and that she cannot rely

                                   8   on the same conduct to support both her discrimination claims and her hostile work environment

                                   9   claim. Id. at 9–13.

                                  10   III.    ANALYSIS
                                  11           A.    Legal Standard Under Rule 12(b)(6)
                                  12           A complaint may be dismissed for failure to state a claim on which relief can be granted
Northern District of California
 United States District Court




                                  13   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                  14   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  15   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage

                                  16   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  17   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  18   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  19           In ruling on a motion to dismiss under Rule 12(b)(6), the court takes “all allegations of

                                  20   material fact as true and construe[s] them in the light most favorable to the non-moving party.”

                                  21   Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal may be based on a

                                  22   lack of a cognizable legal theory or on the absence of facts that would support a valid theory.

                                  23   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading must “contain

                                  24   either direct or inferential allegations respecting all the material elements necessary to sustain

                                  25   recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

                                  26   (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading

                                  27   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

                                  28   will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not
                                                                                           8
                                          Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 9 of 15




                                   1   bound to accept as true a legal conclusion couched as a factual allegation.’” Twombly, 550 U.S.

                                   2   at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Nor does a complaint suffice if it

                                   3   tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

                                   4   (quoting Twombly, 550 U.S. at 557). Rather, the claim must be “‘plausible on its face,’” meaning

                                   5   that the claimant must plead sufficient factual allegations to “allow the court to draw the

                                   6   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   7   (quoting Twombly, 550 U.S. at 570).

                                   8             B.   Relevance of the Previous Order
                                   9             The Secretary argues that Vazquez’s retaliation and hostile work environment claims

                                  10   include no more specific allegations than she had presented in her original complaint, which the

                                  11   Court dismissed. See Reply at 5–6, 9. The Court’s previous order dismissed Vazquez’s claims for

                                  12   failure to include sufficient factual allegations showing that employees who were not members of
Northern District of California
 United States District Court




                                  13   her protected class were treated differently. 1st MTD Order at 12. The Court did not reach the

                                  14   question of whether Vazquez had alleged sufficiently severe or pervasive conduct to support a

                                  15   hostile work environment claim. That order also did not include any analysis of Vazquez’s

                                  16   retaliation claim. The Court declines to read the previous order as squarely addressing these

                                  17   issues.

                                  18             Alternatively, even if the previous order considered these issues, the Court lacked the

                                  19   benefit of full briefing by counsel at that time, and reconsideration is appropriate. See Askins v.

                                  20   U.S. Dep’t of Homeland Sec., 899 F.3d 1035, 1042–43 (9th Cir. 2018) (holding that the “law of

                                  21   the case doctrine does not . . . bar a court from reconsidering its own orders before judgment is

                                  22   entered or the court is otherwise divested of jurisdiction over the order,” and after the filing of an

                                  23   amended complaint, a “district court [is] free to correct any errors or misunderstandings without

                                  24   having to find that its prior decision was ‘clearly erroneous’” (citation omitted)).

                                  25             C.    Retaliation
                                  26             Title VII prohibits an employer from “discriminat[ing] against any of [its] employees . . .

                                  27   because [the employee] has opposed any practice made an unlawful employment practice by [Title

                                  28   VII], or because [the employee] has made a charge, testified, assisted, or participated in any
                                                                                           9
                                         Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 10 of 15




                                   1   manner in an investigation, proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a). In

                                   2   general, employers’ “unlawful employment practices” under Title VII encompass discrimination

                                   3   and harassment based on “race, color, religion, sex, or national origin.” See id. § 2000e-2(a). As a

                                   4   result of the Pregnancy Discrimination Act, sex discrimination under Title VII incorporates

                                   5   “pregnancy, childbirth, or related medical conditions,” 42 U.S.C. § 2000e(k)(2), which courts have

                                   6   generally held includes lactation. See, e.g., EEOC v. Houston Funding II, Ltd., 717 F.3d 425, 428

                                   7   (5th Cir. 2013).

                                   8          “To succeed on a retaliation claim, [a plaintiff] must first establish a prima facie case [by]

                                   9   demonstrat[ing] (1) that she was engaging in a protected activity, (2) that she suffered an adverse

                                  10   employment decision, and (3) that there was a causal link between her activity and the

                                  11   employment decision.” Trent v. Valley Elec. Ass’n, Inc., 41 F.3d 524, 526 (9th Cir. 1994). The

                                  12   Ninth Circuit has long held that “a plaintiff does not need to prove that the employment practice at
Northern District of California
 United States District Court




                                  13   issue was in fact unlawful under Title VII,” but instead “must only show that she had a

                                  14   ‘reasonable belief’ that the employment practice she protested was prohibited under Title VII.” Id.

                                  15   Making an internal “complaint that a supervisor has violated Title VII may constitute protected

                                  16   activity for which the employer cannot lawfully retaliate.” EEOC v. Go Daddy Software, Inc., 581

                                  17   F.3d 951, 963 (9th Cir. 2009); see also Trent, 41 F.3d at 526 (“We have held that when an

                                  18   employee protests the actions of a supervisor such opposition is a ‘protected activity.’”). A

                                  19   plaintiff must ultimately prove but-for causation, or in other words, “that the unlawful retaliation

                                  20   would not have occurred in the absence of the alleged wrongful action or actions of the employer.”

                                  21   Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

                                  22          Here, taking Vazquez’s allegations as true, she was fired as a direct result of an incident

                                  23   where she attempted to report what she viewed as impermissible harassment to a supervisor—

                                  24   specifically, her July 25, 2014 effort to report Khai Pham’s reprimand and reassignment of her

                                  25   after she reported another TSO’s improper search. See SAC ¶¶ 60, 65. Vazquez has previously

                                  26   objected to Pham requiring her to pick up trash, which he did not require of non-African American

                                  27   TSOs. Id. ¶¶ 57–58, 78. TSA cited the July 25, 2014 incident and “disrespectful conduct toward

                                  28   multiple supervisors” as among the reasons for her termination. Id. ¶ 65. Viewing the complaint
                                                                                        10
                                         Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 11 of 15




                                   1   in the light most favorable to Vazquez, it is reasonable to infer that Vazquez’s objection to what

                                   2   she considered harassment based on race and sex might have been construed by TSA supervisors

                                   3   as “disrespectful.”

                                   4          This is not a case of mere temporal proximity—but even if it were, the cases that the

                                   5   Secretary cites do not stand for a rule that temporal correlation can never support a reasonable

                                   6   inference of retaliation, but instead that “‘timing alone will not show causation in all cases.’”

                                   7   Reply at 7 (quoting Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2002)). To

                                   8   the contrary, the same case cited by the Secretary states that “in some cases, causation can be

                                   9   inferred from timing alone where an adverse employment action follows on the heels of protected

                                  10   activity,” so long as “the termination . . . occurred fairly soon after the employee’s protected

                                  11   expression.” Villiarimo, 281 F.3d at 1065 (citations and internal quotation marks omitted). Here,

                                  12   among other incidents, Pham reassigned Vazquez to pick up trash on the same day that Vazquez
Northern District of California
 United States District Court




                                  13   had voiced her concerns to him about the inadequate rooms provided for her to express milk, SAC

                                  14   ¶¶ 56–57, Pham angrily reassigned her from x-ray operation to bag checking one week after she

                                  15   emailed higher ranking supervisors about Pham assigning her to pick up trash and “treat[ing her]

                                  16   like a slave,” id. ¶¶ 48, 60, and Vazquez was fired while she was on medical leave from the

                                  17   seizure she suffered while trying to report what she viewed as improper conduct by Pham, id.

                                  18   ¶¶ 60, 64. Under the circumstances of this case, temporal proximity supports a sufficient

                                  19   inference of retaliation to proceed beyond the pleadings.

                                  20          Vazquez has alleged facts plausibly supporting an inference of retaliation. The motion to

                                  21   dismiss this claim is DENIED.

                                  22          D.    Hostile Work Environment
                                  23          “[Discriminatory] harassment so ‘severe or pervasive’ as to ‘alter the conditions of [the

                                  24   victim’s] employment and create an abusive working environment’ violates Title VII.” Faragher

                                  25   v. City of Boca Raton, 524 U.S. 775, 786 (1998) (quoting Meritor Sav. Bank, FSB v. Vinson, 477

                                  26   U.S. 57, 67 (1986)). “Workplace conduct is not measured in isolation; instead, whether an

                                  27   environment is sufficiently hostile or abusive must be judged by looking at all the circumstances,

                                  28   including the frequency of the discriminatory conduct; its severity; whether it is physically
                                                                                         11
                                         Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 12 of 15




                                   1   threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

                                   2   with an employee’s work performance.” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 270–71

                                   3   (2001) (per curiam) (citations and internal quotation marks omitted). “A plaintiff must show that

                                   4   the work environment was both subjectively and objectively hostile.” McGinest v. GTE Serv.

                                   5   Corp., 360 F.3d 1103, 1113 (9th Cir. 2004).

                                   6          The “standards for judging hostility are sufficiently demanding to ensure that Title VII

                                   7   does not become a ‘general civility code.’” Faragher, 524 U.S. at 788 (citation omitted). Rather,

                                   8   “conduct must be extreme to amount to a change in the terms and conditions of employment.” Id.

                                   9   Although a workplace need not be “so heavily polluted with discrimination as to destroy

                                  10   completely the emotional and psychological stability of minority group workers” to be actionable,

                                  11   “[c]onduct that is not severe or pervasive enough to create an objectively hostile or abusive work

                                  12   environment—an environment that a reasonable person would find hostile or abusive—is beyond
Northern District of California
 United States District Court




                                  13   Title VII’s purview.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (citation and internal

                                  14   quotation marks omitted). “Repeated derogatory or humiliating statements, however, can

                                  15   constitute a hostile work environment.” Ray v. Henderson, 217 F.3d 1234, 1245 (9th Cir. 2000).

                                  16          “To hold her employer liable for [discriminatory] harassment under Title VII, [a plaintiff]

                                  17   must show that she reasonably feared she would be subject to such misconduct in the future

                                  18   because the [employer] encouraged or tolerated [the] harassment.” Brooks v. City of San Mateo,

                                  19   229 F.3d 917, 924 (9th Cir. 2000).

                                  20          According to the Secretary, the “issue here . . . is whether any of the alleged discreet [sic]

                                  21   acts of discrimination meet the severe or pervasive requirement required for a hostile work

                                  22   environment claim.” Reply at 13. The Secretary’s apparent position that acts of alleged

                                  23   mistreatment must be evaluated individually runs counter to the concept of a hostile work

                                  24   environment. “Workplace conduct is not measured in isolation . . . .” Nat’l R.R. Passenger Corp.

                                  25   v. Morgan, 536 U.S. 101, 116 (2002) (quoting Breeden, 532 U.S. at 270) (ellipsis in original).

                                  26          To the extent that a line of District of Columbia cases cited by the Secretary suggest that

                                  27   conduct underlying a discrimination claim cannot also support a claim for hostile work

                                  28   environment, see Mot. at 12–13 (citing, e.g., Dudley v. Wash. Metro. Area Transit Auth., 924 F.
                                                                                        12
                                           Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 13 of 15




                                   1   Supp. 2d 141, 164 (D.D.C. 2013)3), this Court respectfully disagrees that such a rule is consistent

                                   2   with the holistic approach endorsed by the Ninth Circuit and the Supreme Court. See, e.g.,

                                   3   McGinest, 360 F.3d at 1112–13 (holding that courts must consider hostile work environments “in

                                   4   light of ‘all the circumstances’” (quoting Nichols v. Azteca Rest. Enter., 256 F.3d 864, 872 (9th

                                   5   Cir. 2001)). As Judge Chen held in a decision cited by Vazquez, “differential treatment may be

                                   6   considered as part of a hostile work environment claim,” and the evaluation of such a claim “is

                                   7   informed by the totality of the circumstances.” Velez v. Roche, 335 F. Supp. 2d 1022, 1031 (N.D.

                                   8   Cal. 2004) (also quoting O’Rourke v. City of Providence, 235 F.3d 713, 730 (1st Cir. 2001), for

                                   9   the principle that “[c]ourts should avoid disaggregating a hostile work environment claim,

                                  10   dividing conduct into instances of sexually oriented conduct and instances of unequal treatment,

                                  11   then discounting the latter category of conduct” (alteration in original)). The Secretary somewhat

                                  12   strangely attempts to distinguish Velez on the basis that it cites a Ninth Circuit case considering
Northern District of California
 United States District Court




                                  13   discrimination based on race rather than gender. Reply at 13 (discussing McGinest, 360 F.3d

                                  14   1103). That distinction is of no consequence, both because “[h]ostile work environment claims

                                  15   based on racial harassment are reviewed under the same standard as those based on sexual

                                  16   harassment,” Morgan, 536 U.S. at 116 n.10, and because Vazquez asserts a theory of racial

                                  17   discrimination (in addition to gender discrimination) in this case.

                                  18          The Secretary also appears to confuse aspects of Vazquez’s allegations. The Secretary

                                  19   asserts, for example, that Vazquez’s experience with interruptions while expressing milk in a

                                  20   supervisor’s office was limited to a single day because she alleges that she complained about those

                                  21   interruptions and was instructed to use the computer control room the same day she returned to

                                  22   work, Reply at 10 (citing SAC ¶¶ 24–25, 27–30), but apparently overlooked Vazquez’s allegation

                                  23   that “[t]hereafter, [she] was moved back and forth between the Terminal 2 Supervisor’s Office and

                                  24
                                       3
                                         As stated in Dudley the District Court for the District of Columbia “‘frown[s] on plaintiffs who
                                  25   attempt to bootstrap their alleged discrete acts of retaliation into a broader hostile work
                                       environment claim,” and in some cases has “even gone as far as to state that ‘Plaintiff cannot [ ]
                                  26   rely on discrete acts upon which he bases his discrimination and retaliation claims to support a
                                       hostile work environment claim.’” Dudley, 924 F. Supp. 2d at 164 (quoting Baloch v. Norton, 517
                                  27   F. Supp. 2d 345, 364 (D.D.C. 2007); Hampton v. Vilsack, 760 F. Supp. 2d 38, 56–57 (D.D.C.
                                       2011)) (second alteration in original).
                                  28
                                                                                         13
                                           Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 14 of 15




                                   1   the computer control room to express milk,” SAC ¶ 31.

                                   2          Looking to her complaint as a whole, Vazquez alleges that after generally feeling respected

                                   3   by her colleagues before her pregnancy, she was, among other things: (1) denied accommodations

                                   4   provided to employees of other races when she announced she was pregnant,4 id. ¶¶ 17–18;

                                   5   (2) provided only either a shared office where she suffered daily interruptions or an unsanitary

                                   6   computer room to express milk, when employees of other races received more appropriate

                                   7   facilities, id. ¶¶ 26–32, 77; (3) not allowed to know the passcode to the computer control room

                                   8   where she expressed milk, even though similarly situated male TSOs were given the passcode, id.

                                   9   ¶¶ 35–36; (4) called a “janitor” by one supervisor and assigned by another to pick up other TSOs’

                                  10   trash, when employees of other races were not required to pick up trash, id. ¶¶ 33, 57, 78; (5) more

                                  11   strictly limited in taking breaks than other employees outside her protected classes, id. ¶¶ 37–39;

                                  12   (6) subjected to searches of her belongings by other employees in both the breakroom and the
Northern District of California
 United States District Court




                                  13   computer control room, exposing her lactation equipment in an embarrassing manner, id. ¶¶ 40–

                                  14   41, 58; and (7) told by a manager “that she ‘was not a part of the agency’s family’” and “that she

                                  15   was ‘on the outside looking in,’” id. ¶ 47. Vazquez eventually “suffered a stress-induced seizure”

                                  16   that required an ambulance to take her to a hospital. Id. ¶ 60.

                                  17          For the purpose of Vazquez’s hostile work environment claim, the Secretary does not

                                  18   challenge whether she has sufficiently alleged that her purported mistreatment was motivated by

                                  19   her membership in a protected class, but only whether it was “severe or pervasive” enough to

                                  20   constitute a violation of Title VII. Taking Vazquez’s allegations together, the Court is satisfied

                                  21   that she has described “an environment that a reasonable person would find hostile or abusive,”

                                  22   Harris, 510 U.S. at 21, and that could fairly be characterized as “a change in the terms and

                                  23   conditions of employment,” Faragher, 524 U.S. at 788. The Secretary’s motion to dismiss this

                                  24
                                       4
                                        The Secretary argues that the initial denial of transfer to Oakport cannot support a hostile work
                                  25   environment claim because Vazquez “was transferred to Oakport before she returned from
                                       maternity leave.” Reply at 10. (Vazquez in fact alleges that she transferred shortly before she
                                  26   began maternity leave, SAC ¶ 19, but the difference is immaterial.) The Court disagrees.
                                       Vazquez alleges that she requested a transfer in her second trimester, was initially denied, and was
                                  27   not allowed to transfer until shortly before her due date—by definition, some months after her
                                       second trimester. SAC ¶¶ 17, 19.
                                  28
                                                                                        14
                                         Case 3:18-cv-07012-JCS Document 96 Filed 06/17/20 Page 15 of 15




                                   1   claim is DENIED.

                                   2   IV.    CONCLUSION
                                   3          For the reasons discussed above, the Secretary’s motion is DENIED. Because the Court

                                   4   concludes that Vazquez’s allegations are sufficient, the Court declines to reach her argument that

                                   5   the Secretary’s answer to a previous complaint waived any argument now presented.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 17, 2020

                                   8                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   9                                                   Chief Magistrate Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       15
